Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 1of13

 

Fill in this information to identify your case: For amended plans only:

Debtor 1

Debtor 2
(filing spouse)

Case number:

 

response to an initial denial order or a
continuance that counted as an initial

 

 

David Williams denial
First Name Middle Name Last Name .

_ . List the sections which have been changed b
Ramona Williams- Davis this amended plan: g y
First Name Middie Name Last Name .

 

19-42753-BTR-13

 

 

 

 

 

TXEB Local Form 3015-a

To Debtor’:

To Creditors:

CHAPTER 13 PLAN

Adopted: Dec 2017

ie Notices

This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through

a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you

served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one.

If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
confirmation hearing. That date is listed in 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in {| 8 of the Notice of Chapter 13
Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
distribution date after the Effective Date of the Plan. See § 9.1.

The Debtor must check on box on each line to state whether or not the plan includes each of the following
items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
set out later in the Plan.

 

1.1 | A limit on the amount of an allowed secured claim through a final determination of [J Included Mi Not included
the value of property constituting collateral for such claim, as set forth in § 3.10 of
this Plan, which may result in a partial payment or no payment at all to the secured
creditor.

 

1.2 | Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security C] Included YY Not included
interest, as set forth in § 3.9 of this Plan.

 

1.3 | Potential termination and removal of lien based upon alleged unsecured status of [7 Included Not included
claim of lienholder, as set forth in § 3.11 of this Plan.

 

 

 

1.4 | Nonstandard provisions as set forth in Part 8. (] Included Not included

 

 

 

oO Check if this amended plan is filed prior to

IN THE UNITED STATES BANKRUPTCY COURT any confirmation hearing.
FOR THE EASTERN DISTRICT OF TEXAS [1] Check if this amended plan is filed in

 
Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 2 of 13

Debtor David Williams Case number 19-42753-BTR-13

 

 

Ramona Williams- Davis

 

 

Plan Payments and Length of Plan

2.1. The applicable commitment period for the Debtor is 60 months.

 

2.2 Payment Schedule.

Unless the Court orders otherwise, beginning on the 30th day after the Petition Date* or the entry date of any order converting this
case to Chapter 13, whichever is Jater, the Debtor will make regular payments to the Trustee throughout the applicable commitment
period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3 through 5 of this Plan
(the "Plan Term"). The payment schedule shall consist of:

* The use of the term "Petition Date” in this Pian refers to the date that the Debtor filed the voluntary petition in this case.
[.] Constant Payments: The Debtor will pay per month for months.

Variable Payments: The Debtor will make variable plan payments throughout the Plan Term. The proposed schedule for such
variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.

 

2.3. Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
[Check one]
[] Debtor will make payments pursuant to a wage withholding order directed to an employer.
me Debtor will make electronic payments through the Trustee's authorized online payment system.
(0 + Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

[Debtor will make payments by other direct means only as authorized by motion and separate court order.

 

2.4‘ Income tax refunds.

In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
required to:

(1) supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan Term to the
Trustee within 14 days of filing the return; and

(2) remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor during the plan term
which will be added to the plan base; provided, however, that the Debtor may retain from each such refund up to
$2,000.00 in the aggregate on an annual basis if the Debtor is current on the payment obligations to the Trustee under this
Pian at the time of the receipt of such tax refund.

The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during the
plan term.

 

2.5 Additional payments. [Check one]

None. /f “None” is checked, the rest of § 2.5 need not be completed.

 

2.6 Plan Base.

The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is $72,038.00 which, when combined with any income
tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds received by the
Trustee on the Debtor's behalf during the Plan Term, constitutes the "Plan Base.”

 

Treatment of Secured Claims

3.1 Post-Petition Home Mortgage Payments. [Check one]
[[] No Home Mortgage. /f “No Mortgage” is checked, the remainder of § 3.1 need not be completed.

[ Home Mortgage Maturing Before or During Plan Term. /f “Mortgage Maturing” is checked, the claim will be addressed in
§ 3.4. The remainder of § 3.1 need not be completed.

 

TXEB Local Form 3015-a [eff. 12/2017] Chapter 13 Plan Page 2

 
Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 3 of 13

Debtor David Williams
Ramona Williams- Davis

 

1.
City of Richardson

Direct Home Mortgage Payments by Debtor Required.

On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the Debtor's
principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims (other than
related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition contract, including
any rate changes or other modifications required by such documents and noticed in conformity with any applicable rules, as such
payments become due during the Plan Term. The fulfillment of this requirement is critical to the Debtor's reorganization effort.
Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan Term may preclude

confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may preclude the

issuance of any discharge order to the Debtor under § 1328(a).* The Trustee will monitor the Debtor's fulfillment of this

direct payment obligation ("DPO").

*All statutory references contained in this Pian refer to the Bankruptcy Code, located in Title 11, United States Code.

Case number 19-42753-BTR-13

 

 

homestead

 

$0.00

Amount inc:

(‘Tax Escrow

[0 :* Insurance Escrow
oO Other

 

2.
Dallas County

homestead

$0.00

Amount inc:

(] Tax Escrow

CC] Insurance Escrow
C] Other

 

3.
FHA/HUD *

 

homestead

$0.00

Amount inc:

(+Tax Escrow

(L] Insurance Escrow
C1 Other

 

4.
PHH Mortgage

homestead

$1,243.47 .

Amount ine: {at
(] Tax Escrow y é

[(] Insurance Escrow
oO Other

 

5.
Richardson ISD

 

homestead

$0.00

Amount inc:

oO Tax Escrow

[1 ‘Insurance Escrow
CI] Other

 

 

 

 

TXEB Local Form 3015-a [eff. 12/2017]

3.2. Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

CL None. /f "None" is checked, the remainder of § 3.2 need not be completed.

Chapter 13 Plan

 

Page 3
Debtor

1.
PHH Mortgage homestead arrears $17,609.29 | 0.00% Pro-Rata $17,609.29

[7 Debt Maturing During Plan
Term.

[_] Debt Maturing After
Completion of Plan Term.

[1] Curing Assumed Executory
Contract or Lease Obligation
Pursuant to § 6.1.

Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 4 of 13

David Williams Case number 19-42753-BTR-13

 

 

Ramona Williams- Davis

 

7 Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon obligations

arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this Plan. While
remaining current on all direct payment obligations (future installment payments) as each comes due under the applicable
contractual documents during the plan term (a "DPO"), the Debtor shall cure all such delinquencies through the Plan as listed
below (a "Cure Claim"). Each listed claims constitutes a separate class. The total amount of each allowed Cure Claim will be paid
in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected amount
of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of a proof of
claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of
any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on any Cure Claim
in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive interest on unpaid
interest.

If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
defaults of the Debtor's obligation to each listed claimant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3. Secured Claims Protected from § 506 Bifurcation. [Check one]
None. /f “None” is checked, the remainder of § 3.3 need not be completed.
3.4 Secured Claims Subject to § 506 Bifurcation.

[Check one]
[LJ None. /f “None” is checked, the remainder of § 3.4 need not be completed.

Claims Subject to Bifurcation. The secured portion of each claim listed below (a "506 Claim") is equivalent to the lesser of:
(1) the value of the claimant's interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
constitutes a separate class. Each 506 Claim will be paid by the Trustee with post-confirmation interest accruing from the
Effective Date of the Plan at the plan rate stated below. If a 506 Claim is established as an oversecured claim, its holder is
entitled to an additional component of pre-confirmation interest calculated at the contract rate and payable for the period from
the Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of such interest,
plus the allowed amount of the 506 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
oversecured amount and the applicable contract rate by suffiicient evidence that is either satisfactory to the Trustee or
otherwise by court order.

 

TXEB Local Form 3015-a [eff. 12/2017] Chapter 13 Plan Page 4
Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 5of13

Debtor David Williams Case number 19-42753-BTR-13
Ramona Williams- Davis

 

 

Based upon the Debtor's election to retain certain personal property that serves as collateral for a 506 Claim, adequate
protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
beginning in Month 1 of the Plan for the benefit of holders of allowed 506 Claims secured by personal property as authorized
by § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected
secured creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the
earliest practicable time to holders of allowed 506 Claims secured by personal property as listed below, notwithstanding any
failure by the Debtor to achieve confirmation of this Chapter 13 plan. The Trustee shall apply adequate protection payments
first to accrued interest, if applicable, and then to principal. Adequate protection payments to be distributed by the Trustee are
subject to the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to
pay all adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant
shall continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

Unless the Debtor invokes § 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
incorporated into the confirmation order, the value of collateral securing each 506 Claim is not finally determined upon the
confirmation of this Plan. Upon confirmation of this Plan, however, the Trustee is authorized to initiate monthly payments on an
interim basis based upon the projected Collateral Value of each 506 Claim as listed below until such time as the allowed
amount of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The
amount listed in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of
an order granting a separate motion for valuation of collateral pursuant to § 506 and Bankruptcy Rule 3012, shall control over
any projected Collateral Value amount listed below.

If the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next distribution
by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. If the stay
termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the holder of
the 506 Claim and regular distributions on that 506 Claim shall be reinstituted. In the event that the stay termination remains in
effect on the second distribution date after the stay termination, the escrowed funds shail be released for distribution to other
classes under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures and will
no longer by treated by the Plan.

 

  

 

 

 

Total Giaim |
Amount
1.
Allied Finance 2012 Cadillac SRS $22,075.00 | $22,075.00 | 5.00% Pro-Rata $24,747.29
Month 4
through
2.
Flagship Credit 2006 Chrysler $2,500.00 | $7,500.00 | 5.00% Pro-Rata $2,802.66
Acct* Month 1
through
3.
Progressive bed $3,716.00 | $2,500.00 | 0.00% Pro-Rata $2,500.00
Leasing Month 4
through

 

 

 

 

 

 

 

 

3.5 Direct Payment of Secured Claims Not in Default. [Check one]

None. /f "None" is checked, the remainder of § 3.5 need not be completed.

 

3.6 Surrender of Property. [Check one]

[J None. /f “None” is checked, the remainder of § 3.6 need not be completed.

 

 

os

w

TXEB Local Form 3015-a [feff. 12/2017] Chapter 13 Plan Page 5
Debtor

  

1

Tahiti VillageVacation Club

Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 6 of 13

David Williams Case number 19-42753-BTR-13

 

 

Ramona Williams- Davis

Surrender of Collateral and Related Stay Relief. The Debtor surrenders to each claimant listed below the property that
secures that creditor's claim and requests that, upon confirmation of this plan, the automatic stay under § 362(a) be terminated as
to the referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. The affected claimant shall
have ninety (90) days after the Effective Date of the Plan to file a proof of claim, or an amended claim, regarding recovery of
any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured claim
will thereafter be treated in Part 5 below.

 

 

  
   

time share

 

 

3.7

Lien Retention.

The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
indebtedness secured by the lien as determined under applicable non-bankruptcy law, or (2) the entry of a discharge order in favor of
the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
Court.

 

3.8

Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.

For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the indebtedness or as
may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor
under this Plan as they come due in the post-petition period. Such payment shall be tendered to the appropriate taxing authorities in
accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.

 

3.9

Lien avoidance. [Check one]

WW] None. /f "None" is checked, the remainder of § 3.9 need not be completed.

 

3.10

Rule 3012 Valuation of Collateral. [Check one]

{fs None. /f "None" is checked, the remainder of § 3.10 need not be completed.

 

3.11

Lien Removal Based Upon Unsecured Status. [Check one]

None. /f “None” is checked, the remainder of § 3.11 need not be completed.

  

 

Treatment of Administrative Expenses, DSO Claims and Other Priority Claims

 

 

4.1. General
All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without post-
confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based upon the
projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is established by the
filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
the Court of any objection thereto, shall control over any projected priority claim amount listed below.

4.2 Trustee's Fees.

The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant thereto,
shall be promptly collected and paid from all plan payments received by the Trustee.

 

TXEB Local Form 3015-a [eff. 12/2017] Chapter 13 Plan Page 6

 
Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 7 of 13

Debtor David Williams Case number 19-42753-BTR-13
Ramona Wiiliams- Davis

 

 

 

 

4.3. Attorney's Fees.

The total amount of attorney's fees requested by the Debtor's attorney in this case is $4,000.00 . The amount of

$0.00 was paid to the Debtor's attorney prior to the Petition Date. The allowed balance of attorney's fees will be paid by
the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§ 3.3 and 3.4
of this Plan.

The allowed balance of attorney's fees to be awarded to the Debtor's attorney in this case shall be determined by:
fy LBR 2016(h)(1), (J +by submission of a formal fee application.

LBR 2016(h)(1): If the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total fee
shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor's attorney regarding the
rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in that local
rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or reduction
of the benchmark amount in this case without the necessity of court order. No business case supplement to the benchmark

fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.

Fee Application: if the attorney's fee award is determined by the formal fee application process, such fee application shall be
filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attorney shall revert to the
benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and the
Trustee shall adjust any distributions in this class accordingly.

 

4.4 Priority Claims: Domestic Support Obligations ("DSO"). [Check one]

None. /f “None” is checked, the remainder of § 4.4 need not be completed.

 

4.5 Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

None. /f “None” is checked, the remainder of § 4.5 need not be completed.

 

4.6 Priority Claims: Taxes and Other Priority Claims Excluding Attorney's Fees and DSO Claims. [Check one]

[] None. /f “None” is checked, the remainder of § 4.5 need not be completed.

Other Priority Claims.

 

 

  
 
  

1.

  

$6,000.00
oO Texas ad valorem tax claim entitled
to 12% annual interest and
disbursement priority as a secured
claim under § 3.4 of the Plan.

Internal Revenue Service Pro-Rata

 
   
      

 

Treatment of Nonpriority Unsecured Claims

5.1 Specially Classed Unsecured Claims. [Check one]

None. /f “None” is checked, the remainder of § 5.1 need not be completed.

 

§.2 General Unsecured Claims.
Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:
[ 100% + Interest at ;
[] 100% + Interest at with no future modifications to treatment under this subsection;

fy] Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified claims.

 

 

 

TXEB Local Form 3015-a [eff. 12/2017] Chapter 13 Plan Page 7 :
Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 8 of 13

Debtor David Williams Case number 19-42753-BTR-13

 

 

Ramona Williams- Davis

 

 

5.3 Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
approximately $7,150.00 _. Regardless of the particular payment treatments elected under Parts 4 and 5 of this Pian, the

aggregate amount of payments which will be paid to the holders of allowed unsecured claims under this Plan will be equivalent to or
greater than this amount.

 

iia Executory Contracts and Unexpired Leases

6.1. General Rule - Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED.
All other executory contracts and unexpired leases of the Debtor are REJECTED.

[Check one.]

MM] None. /f “None“ is checked, the remainder of § 6.1 need not be completed.

 

tums Vesting of Property of the Estate

7.1. Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence of a
court order to the contrary.

 

alee Nonstandard Plan Provisions

 

None. /f “None” is checked, the rest of Part 8 need not be completed.

 

es Miscellaneous Provisions

 

9.1 Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
nonappealable order.

 

9.2 Plan Distribution Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
order: (1) Trustee's fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed attorney fees
under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and 4.5 concurrently;

(6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general unsecured claims under
§ 5.2.

 

9.3 Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shail be consummated without the
consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the Debtor, or any
attorney for the Debtor, shail be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of
the Debtor, with the remainder of the funds dedicated as an additional component of the plan base.

 

lemites Signatures

X /Isi Michael Wiss Date

Signature of Attorney for Debtor(s)

_
ee ed
X fsf David Williams Jee BEE Date
3B —
X si Ramona Williams- Davis yo nO Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

 

 

By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than
any nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions
other than those included in Part 8.

 

 

 

TXEB Local Form 3015-a [eff. 12/2017] Chapter 13 Plan Page 8
Case 19-42753 Doc 10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 9 of 13

Debtor David Williams Case number 19-42753-BTR-13
Ramona Williams- Davis

iumkee Certificate of Service to Matrix as Currently Constituted by the Court

| hereby certify that the above and foregoing document was served upon all of the parties as listed on the attached master mailing list (matrix) as

constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or electronic notification on
October 25, 2019:

isi Michael Wiss
Michael Wiss

TXEB Local Form 3015-a [eff. 12/2017] Chapter 13 Plan Page 9

 
Case 19-42753 Doc10 Filed 10/25/19 Entered 10/25/19 13:14:27 Desc MainDocument Page 10 of 13

INRE: David Williams
Ramona Williams- Davis

Month /Due Date Payment

oOaon Dak WD =

a
— OC

MQ 2a - a am mam mam am oo
oO On Don hb wn

11/01/2019
12/01/2019
01/01/2020
02/01/2020
03/01/2020
04/01/2020
05/01/2020
06/01/2020
07/01/2020
08/01/2020
09/01/2020
10/01/2020
11/01/2020
12/01/2020
01/01/2021
02/01/2021
03/01/2021
04/01/2021
05/01/2021
06/01/2021

Debtor(s)

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION

EXHIBIT "A" - VARIABLE PLAN PAYMENTS

CASE NO

CHAPTER

19-42753-BTR-13

13

PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

$900.00

$900.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,214.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00

Month / Due Date

21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

07/01/2021
08/01/2021
09/01/2021
10/01/2021
11/01/2021
12/01/2021
01/01/2022
02/01/2022
03/01/2022
04/01/2022
05/01/2022
06/01/2022
07/01/2022
08/01/2022
09/01/2022
10/01/2022
11/01/2022
12/01/2022
01/01/2023
02/01/2023

Payment

$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00
$1,211.00

 

Month/Due Date Payment
41 03/01/2023 $1,211.00
42 04/01/2023 $1,211.00
43 05/01/2023 $1,211.00
44 06/01/2023 $1,211.00
45 07/01/2023 $1,211.00
46 08/01/2023 $1,211.00
47 09/01/2023 $1,211.00
48 10/01/2023 $1,211.00
49 11/01/2023 $1,211.00
50 12/01/2023 $1,211.00
51 01/01/2024 $1,211.00
§2 02/01/2024 $1,211.00
§3 03/01/2024 $1,211.00
54 04/01/2024 $1,211.00
55 05/01/2024 $1,211.00
56 06/01/2024 $1,211.00
57 07/01/2024 $1,211.00
58 08/01/2024 $1,211.00
§9 09/01/2024 $1,211.00
60 10/01/2024 $1,211.00
abel Matrix for local no€iaing9-42753 Doc 10 FileAlLGdbAMaricetete@a0/28090113:14:27 Desc Main DocudmanicarpGgedit dceeptance

1540-4

‘ase 19-42753

‘astern District of Texas
therman

"ri Oct 25 09:58:07 CDT 2019

ishro
127th Avenue
lonroe, WI 53566

tank of America PO Box 25118
‘tampa, FL 33622-5118

‘anyon Oaks Hospital PO Box 12250
laytona Beach, FL 32120-2250

‘ity Hospital at White Rock 9440 Poppy Drive
lallas, TX 75218

‘ommon Wealth Financial Services
‘45 Main Street Dickson City, PA 18519

iredit Service Company, Inc 2150 Lelary St
‘olorado Springs, CO 80909-2808

lept of ED/Navient P 0 Box 9635
lilkes Barre, PA 18773-9635

‘irst Premier Bank PO Box 5524
tioux Falls, SD 57117-5524

{ES
839 Elston Avenue
thicago, IL 60630-2534

Bloomington, MN 55438-0901

Bank of America
4060 Ogletown/Stanton Rd
Newark, DE 19713

Build Card PO Box 3220
Buffalo, NY 14240-3220

Cardholder Services PO Box 3220
Buffalo, NY 14240-3220

City of Dallas Ambulance
480 Bedford Road
énd Floor, Bldg 1600 Chappaqua, NY 10514-1715

CorTrust Bank
100 E. Bavens Mitchaell, SD 57301

Credit Systems Inc. PO Box 1088
Arlington, TX 76004-1088

Carey D. Ebert
P, 0, Box 941166
Plano, TX 75094-1166

First Progressive Card
100 Welsh Road #200 North Wales, PA 1945

Internal Revenue Service 1100 Commerce Stree
Room 951
Mail Code 5024 DAL Dallas, Texas 75242

961 East Main Street
Spartanburg, SC 29302-2185

Bank of America
534 Centennial Blvd Richardson, TX 75081

CBCS
6450 Poe Avenue
Dayton, OH 45414-2600

City Hospital PO Box 207487
Dallas, TX 75320-7487

City of Richardson
P.O. Box 830129 Richardson, TX 75083-0129

Credit One Bank PO Box 98873
Las Vegas, NV 89193-8873

Dallas County
c/o Linebarger Goggan, et al 2777 N. Ste
Dalla, TX 75207

Fifth Third Bank
PO Box 9013
Addison, Texas 75001-9013

Flagship Credit Acct PO Box 1419
Chadds Ford, PA 19317-0688

Internal Revenue Service POBox 7346
Philadelphia, PA 19101-7346
‘nterventional Spine & PatASRLER-423208 Doc 10 FileckifyseohoEmEanerre BY2 D182 63:14:27

‘0 Box 14000
lelfast, ME 04915-4033

iVNV Funding PO Box 1269
ireenville, SC 29602-1269

end Up
‘0 Box 4517

‘arol Stream, IL 60197-4517

lerrick Bank
1.0. Box 9201
ld Bethpage, NY11804-9001

TTA
'OBox 660244
lallas, TX 75266-0244

'HH Mortgage
. Mortgage Way
ft. Laurel, NU 08054-4624

‘ioneer Capital Station
100 E Main St #306 Anoka, MN 55303

‘adiology Partners
iba RadPartners Houston PO Box 205214
tallas, TX 75320-5214

iynerprise Consulting Svs, Inc. 5651 Broadmo
lission, KS 66202-2407

'exas Health Resources

iy American InfoSource as agent

i$ assignee of TEXAS HEALTH PRESBYTERIAN
515 N Santa Fe Ave

Iklahoma City, OK 73118-7901

Daytona Beach, FL 32120-1816

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Lobel Financial
1150 N. Magnolia Ave Anahem, CA 92801

Michael Wiss and Associates 11882 Greenville
Suite 111Box 111
Dallas, Texas 75243-3567

Nextep Funding
306 Enterprise Drive Oxford, MS 38655

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Power Default Services, Inc. Northpark Town
1000 Abernathy Rd. NE Bldg 400 Suite 200
Atlanta, GA 30328-5614

Richardson ISO 970 Security Row
Richardson, TX 75081-2234

Tahiti VillageVacation Club 7200 S. Las Vega
Las Vegas, NV 89119-4020

Title Max of TX PO Box 8323
Savannah, GA 31412-8323

Desc Main Docurkéngst of due dgenéyls

3075 EB Imperial Fwy #200
Brea, CA 92821-6753

Las Colinas Medical Center
Resurgent Capital Services
PO Box 1927

Greenville, SC 29602-1927

MBFinancial
6111 N. River Road Rosemont, IL 60018

NITA
PO Box 260928
Plano, TX 75026-0928

North Texas Pathology PO Box 226
Rowlett, TX 75030-0226

Paul § Worrell, 0.0., PA 8668 Skillman Stre
Dallas, TX 75243

Progressive Leasing
256 W. Data Drive Draper, UT 84020

Southwest Credit System LP
4120 Intercontinental PkwySte. 1100
Carrollton, TX 75007

Target Redicard PO Box 660170
Dallas, TX 75266-0170

U.S. Attorney General
Department of Justice

Main Justice Building

10th & Constitution Ave., NW
Washington, DC 20530-0001
IS. Department of
51 7th Street S.W.
lashington, DC 20410-0001

lavid Williams
304 S, Browser Road
lallas, Tx 75081-5240

HUD Case 19-42753 Doc 10 File dya0¥eRG Qe Entered 10/25/19 13:14:27

Office of the U.S. Trustee
110 N. College Ave.

Suite 300

Tyler, TX 75702-7231

Ramona Williams Davis
1304 S. Browser Road
Dallas, Tx 75081-5240

Desc Main DocunggptystRege a8fobd3

110 N. College #300 Tyler, TX 75702

Michael J. Wiss

Wiss & Freemyer, LLP

11882 Greenvile Ave., Suite 111
Box 11

Dallas, TX 75243-3567

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

‘u)American Credit Accpt 340E Main Street #

'u)First Choice/GreenDot 605 E Huntington Dr

ind of Label Matrix

lailable recipients 65
lypassed recipients 6
‘otal 71

(u}Chase Bank
MAIL CODE KYI-0900
416 W Jefferson, Floor 1 Louisville, KY

{d)PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

(d)Carey D. Ebert
P. 0. Box 941166
Plano, TX 75094-1166

(u)U.S. Attorney’s Office
110 North College, Suite 700 Tyler, Texa
